Case: 21-30533     Document: 00516207526         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 17, 2022
                                  No. 21-30533                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Marcus S. Babaoye,

                                                           Plaintiff—Appellant,

                                       versus

   Board of Supervisors of the Louisiana Community and
   Technical College System, incorrectly named as South
   Louisiana Community College; Natalie Harder,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:17-CV-960


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Marcus Babaoye (“Babaoye”) was terminated from his position as a
   vice chancellor at South Louisiana Community College (“SLCC”). He sued,
   alleging discrimination and retaliation under Title VII, interference with


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30533      Document: 00516207526           Page: 2      Date Filed: 02/17/2022




                                     No. 21-30533


   contracts, hostile work environment, and defamation. Defendants SLCC and
   Babaoye’s former supervisor, Natalie Harder, (“Harder,” collectively,
   “Defendants”) moved for summary judgment. Plaintiff failed to timely file a
   response, and the district court granted summary judgment for Defendants.
   Babaoye moved for reconsideration, which the district court denied. He now
   appeals. We AFFIRM.
                             I.      BACKGROUND
          Marcus     Babaoye,     former   Vice     Chancellor     of   Institutional
   Effectiveness and Innovation at South Louisiana Community College
   (“SLCC”), claims his employer terminated him because of his race (African-
   American) and national origin (Nigerian) and that he was retaliated against
   because he recommended hiring a minority employee. His complaint also
   alleges hostile work environment, interference with contracts, and
   defamation.
          On June 23, 2021, after discovery concluded and Babaoye and Harder
   had been deposed, Defendants moved for summary judgment arguing that
   the evidence showed there were no genuine issues of fact that Babaoye’s
   termination was due to race or national origin, that Babaoye failed to show
   Defendants’ proffered reason for his termination was pretextual, and that
   Babaoye’s claims failed as a matter of law. Babaoye filed a response on July
   16,2021, one day after the deadline set by the district court’s scheduling
   order. The district court granted summary judgment for Defendants six days
   later, on July 22, 2021, and declined to consider Babaoye’s untimely
   response. In its brief ruling, the district court held that there were no genuine
   issues of fact based on its review of the pleadings, the depositions, the motion
   for summary judgment, and the evidence.
          On July 26, 2021, Babaoye filed a document styled “MOTION FOR
   RECONSIDERATION AND FOR PERMISSION TO CONSIDER




                                           2
Case: 21-30533        Document: 00516207526              Page: 3       Date Filed: 02/17/2022




                                          No. 21-30533


   PLAINTIFF’S TARDY BRIEF” which stated that “the tardy brief was due
   to an inadvertent error in counting the days for submission.” Babaoye also
   asserted that the district court had failed to analyze the law on summary
   judgment and was unclear in its reasoning. On July 28, 2021, the district
   court, noting the “heavy burden” borne by Babaoye to show “manifest error
   of law or fact,” denied the motion, treating it as a request to alter judgment
   under Federal Rule 59(e). The district court reiterated that it granted
   summary judgment based on the merits of Defendants’ motion and that
   Babaoye had both failed to show the existence of genuine fact disputes and
   establish prima facie cases for discrimination.
                                   II.     DISCUSSION
           On appeal, Babaoye asserts that the district court erred when it (1)
   granted summary judgment for Defendants on the discrimination and
   retaliation claims,    1   and (2) denied his motion for reconsideration. We
   disagree.


                          A.      Grant of Summary Judgment
           We review a grant of summary judgment de novo. Wiltz v. Bayer
   CropScience, Ltd. P’ship, 645 F.3d 690, 694 (5th Cir. 2011). Although a
   district court may not grant summary judgment simply because a party’s
   motion is unopposed, “[i]f a party . . . fails to properly address another party's
   assertion of fact as required by Rule 56(c),” then “the [district] court may . .


           1
              Because Babaoye does not challenge summary judgment as to any of his other
   claims, including interference with the right to make and enforce contracts, hostile work
   environment, and defamation, he has abandoned these claims. See Cinel v. Connick, 15 F.3d
   1338, 1345 (5th Cir. 1994) (“An appellant abandons all issues not raised and argued in its
   initial brief on appeal . . . A party who inadequately briefs an issue is considered to have
   abandoned the claim.”).




                                                3
Case: 21-30533      Document: 00516207526           Page: 4    Date Filed: 02/17/2022




                                     No. 21-30533


   . consider the fact undisputed for the purposes of the motion [and] grant
   summary judgment if the motion and supporting materials—including the
   facts considered undisputed—show that the movant is entitled to it.” Fed.
   R. Civ. P. 56(e); see also Calais v. Theriot, 589 Fed.App’x. 310, 311 & n.4
   (5th Cir. 2015) (per curiam).
          Babaoye argues that the following instances—among others—should
   have precluded summary judgment despite his failure to timely file an
   opposition: (1) the termination of several members of his staff; (2) SLCC’s
   failure to provide him with a secretary or assistant; (3) the lack of cooperation
   he experienced from his co-workers; (4) his being reprimanded for correcting
   false enrollment data; and (5) the purported publication of his termination
   online. Defendants point to written documentation from Babaoye’s
   personnel file to support their assertion that Babaoye was terminated due to
   poor performance. They also argue that Babaoye failed to show all essential
   elements of his claims.
          Upon review of Defendants’ motion for summary judgment, as well
   as the supporting evidence, we conclude that the district court did not err in
   granting summary judgment. Babaoye has failed to establish a genuine issue
   of fact that his termination was due to any discriminatory intent. See Tanik v.
   S. Methodist Univ., 116 F.3d 775, 776 (5th Cir. 1997) (per curiam). To
   establish a prima facie case of discrimination, Babaoye must show: (1) he is a
   member of a protected class; (2) he was qualified for the position at issue; (3)
   he was the subject of an adverse employment action; and (4) he was treated
   less favorably because of his membership in that protected class than were
   other similarly situated employees who were not members of the protected
   class, under nearly identical circumstances. Lee v. Kan. City S. Ry. Co., 574
   F.3d 253, 259 (5th Cir. 2009).




                                          4
Case: 21-30533       Document: 00516207526             Page: 5      Date Filed: 02/17/2022




                                        No. 21-30533


          Assuming without deciding the first three elements have been met,
   Babaoye has failed to provide any evidence to evaluate whether the other vice
   chancellors were similarly situated to him either in job requirements or
   disciplinary history or whether and how they operated in “nearly identical
   circumstances.” Id. (reasoning that the fourth element is satisfied where
   “the employees being compared held the same job or responsibilities, shared
   the same supervisor or had their employment status determined by the same
   person, and have essentially comparable violation histories.” (citing cases)).
   So he has failed to satisfy the fourth element for discrimination.
           Even if Babaoye had established a prima facie case of discrimination,
   he has failed to refute Defendants’ contention that he was terminated due to
   numerous workplace violations. These documented violations—which were
   submitted as evidence in Defendants’ motion for summary judgment—
   included providing incorrect data to his supervisor, failing to perform certain
   job responsibilities, and failing to follow instructions on multiple occasions.
          The record also supports granting summary judgment on Babaoye’s
   retaliation claim because he has not provided evidence that Defendants
   retaliated against him because he recommended hiring a minority employee. 2
   To establish a prima facie case of retaliation under Title VII, a plaintiff must
   show that: (1) he engaged in a Title VII protected activity; (2) he was subject
   to an adverse employment action; and (3) there was a but-for causal
   connection between his employment in the protected activity and the adverse
   employment action. Harville v. City of Houston, Mississippi, 945 F.3d 870 (5th



          2
            To the extent Babaoye now bases his retaliation claim on the allegation that
   Defendants “post[ed] his termination on the school website, when no other postings are
   made,” this argument was not raised before the district court. It was only raised in the
   context of his now-abandoned defamation claim. As such, we do not consider this
   argument. See Rollins v. Home Depot USA, 8 F.4th 393, 398 (5th Cir. 2021)




                                              5
Case: 21-30533         Document: 00516207526               Page: 6      Date Filed: 02/17/2022




                                           No. 21-30533


   Cir. 2019). The Fifth Circuit has stated that “the ultimate issue on summary
   judgment” is whether the evidence “support[s] a finding that [the plaintiff]
   would not have been fired in the absence of [him] having engaged in
   protected conduct.” Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 409
   (5th Cir. 1999). As discussed supra, Babaoye does not rebut any of the reasons
   Defendants have proffered for his termination. Assuming that Babaoye’s
   recommendation of a minority hire was indeed a protected activity, the
   undisputed facts nonetheless indicate that Babaoye was not fired for any
   protected conduct but rather for poor performance.
           Accordingly, because the uncontroverted evidence presented by
   Defendants showed no genuine disputes of material fact, summary judgment
   was appropriate. Wiltz, 645 F.3d at 694.
               B.    Denial of Motion to Reconsider or Alter Judgment
           While not explicitly articulated in Babaoye’s briefing as a reason for
   reversal, Babaoye questions the district court’s denial of his “motion for
   reconsideration.” Although Babaoye’s motion is styled “MOTION FOR
   RECONSIDERATION AND FOR PERMISSION TO CONSIDER
   PLAINTIFF’S TARDY BRIEF,” this court considers “a motion for
   reconsideration filed within 28 days of final judgment as a Federal Rule of
   Civil Procedure 59(e) motion to alter or amend the district court’s
   judgment.” 3 In re Life Partners Holdings, Inc., 926 F.3d 103, 128 (5th Cir.
   2019). Our court reviews the district court’s denial of a motion to alter or



           3
             To the extent Babaoye’s motion could be construed as a motion for leave to file
   an out of time opposition, see Fed. R. Civ. P. 6(b)(2), the district court did not abuse its
   discretion by refusing to consider Babaoye’s opposition given that the only provided
   explanation for tardiness was an “inadvertent error in counting the days for submission.”
   See Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 161 (5th Cir. 2006) (listing factors
   to be considered in granting leave to untimely file).




                                                 6
Case: 21-30533      Document: 00516207526           Page: 7   Date Filed: 02/17/2022




                                     No. 21-30533


   amend the judgment for abuse of discretion. See ICEE Distribs., Inc. v. J & J
   Snack Foods Corp., 445 F.3d 841, 847 (5th Cir. 2006).
          To prevail under Rule 59(e), the movant “must clearly establish either
   a manifest error of law or fact or must present newly discovered evidence and
   cannot . . . raise arguments which could, and should, have been made before
   the judgment issued.” In re Life Partners Holding, Inc., 926 F.3d at 128.
   (internal quotation marks and citation omitted). Relevant here, a “manifest
   error” is an obvious error that “is plain and indisputable, and that amounts
   to a complete disregard of the controlling law.” Guy v. Crown Equip. Corp.,
   394 F.3d 320, 325 (5th Cir. 2004) (internal quotation marks and citation
   omitted). Babaoye asserts that the district court’s denial of his motion was
   ambiguous and does not “promote the purposes of [s]ummary [j]udgment.”
   But, the district court was clear—it denied the motion because Babaoye
   “merely recite[d]” arguments that could have been raised earlier but failed
   to do so. Babaoye fails to “clearly establish either a manifest error of law or
   fact,” and we perceive no abuse of discretion in the district court’s denial of
   Babaoye’s motion for reconsideration. See Schiller v. Physicians Res. Grp. Inc.,
   342 F.3d 563, 567 (5th Cir. 2003).
                              III.   CONCLUSION
          For the foregoing reasons, we AFFIRM the judgment and the denial
   of the motion for reconsideration.




                                          7